Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 1 of 12




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-CR-60020-DIMITROULEAS/SNOW

   UNITED STATES OF AMERICA

   v.

   JONATHAN MARKOVICH, and
   DANIEL MARKOVICH,

                            Defendants.
                                                /

   UNITED STATES’ OPPOSITION TO DEFENDANTS’ OMNIBUS MOTON IN LIMINE

           The United States hereby opposes Defendants’ Omnibus Motion in Limine [D.E. 239]

   (“Motion”). For the reasons set forth below, each motion in limine should be denied.

           I.       THE GOVERNMENT’S WITNESSES CAN PROVIDE LAY OPINIONS,
                    INCLUDING THE MEDICAL NECESITY OF SUBSTANCE ABUSE
                    TREATMENT, AND DETOX AND RESIDENTIAL TREATMENT.

           Defendants seek to preclude any lay witness opinion testimony about the medical necessity

   for services billed by Compass Detox or WAR, and specifically as to whether patients needed

   detoxification or residential treatment. But such testimony is expressly allowed under the Federal

   Rules of Evidence, and the case law applying it. As Defendants note, former employees of

   Compass Detox and WAR can testify about what they saw, heard, and perceived by working there.

   They are fact witnesses. But they can give opinions based on what they saw, based on both

   treating these patients at these facilities, and their past employment experience.1 Many of them


   1
     Lay witnesses can give opinions under Federal Rule of Evidence 701: If the witness is not testifying as an
   expert, the witness’ testimony in the form of opinions or inferences is limited to those opinions or inferences
   which are (a) rationally based on the perception of the witness; (b) helpful to a clear understanding of the
   witnesses’ testimony or the determination of a fact in issue; and (c) not based on scientific, technical or
   other specialized knowledge within the scope of Rule 702. Fed R. Evid. 701. “Such opinion testimony
   is admitted not because of experience, training or specialized knowledge within the realm of an expert, but
                                                         1
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 2 of 12




   are nurses, behavioral health technicians, or therapists. Thus, they have professional licenses and

   training requirements.       They are not being admitted as experts, and they are not doctors.

   However, they can still testify about what they saw at Compass Detox and WAR, and provide

   opinions based on their experience of what happened there; such testimony could necessarily

   include the specific areas Defendants complain about. These witnesses will not be diagnosing

   patients, just providing an opinion on what they saw as it relates to what was billed for in this case

   by Defendants through Compass Detox and WAR. Defendants’ objections go to the weight of

   this testimony, not its admissibility. They can cross-examine nurses, therapists, and other lay

   witnesses, and confront them with the fact that they are not physicians or expert witnesses, but

   they cannot preclude such testimony altogether.

           A nurse, for example, telling the jury that patients at Compass and WAR were routinely

   provided a “Comfort Drink” and a plethora of controlled substances leading them to appear and

   act heavily sedated (and even hallucinate) is factual testimony. And this same witness (or a

   therapist) can then provide their opinion that giving drug and alcohol addicted patients a “Comfort

   Drink”, in addition to a host of other sedating drugs, was inappropriate and counter-productive,

   and prevented such patients from meaningfully participating in billed therapy sessions, based on

   what they saw and their experience. A nurse or therapist experienced in treating patients with

   substance abuse problems can also testify that patients they saw appeared to be on drugs or drunk,

   and/or were consistently testing positive for drugs and/or alcohol while at Compass Detox and

   WAR, but were allowed to stay at these facilities anyway as long as they had insurance that paid




   because of the particularized knowledge that the witness has by virtue of his or her position in the business.”
   Fed. R. Evid. 701, Advisory Committee Notes, 2000 Amendments.
                                                         2
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 3 of 12




   highly. And such witnesses can provide their opinion that these patients who were routinely on

   drugs or drunk were not benefitting from the treatment they got at Compass Detox and WAR.

          And as for medical necessity in the specific ways Defendants describe it in their Motion, a

   nurse, therapist, or other employee with experience in the field can surely testify that patients being

   given drugs by recruiters immediately prior to admission should not be put into a detox program

   since they are not going through acute withdrawal, and could also testify that a patient constantly

   relapsing and consistently being readmitted should have their treatment plan changed. A patient

   could state that they did not belong in detox and just took drugs to be re-admitted after being

   provided them by a patient recruiter, or that after they took the Comfort Drink they hallucinated

   or felt like they were high. A nurse or therapist can surely also provide their opinion that patients

   who routinely did not attend group sessions and continually requested more medications did not

   belong in treatment, and made the environment worse for patients who actually wanted treatment.

   A patient could say the same about themselves or other patients who they observed taking

   medications or in therapy sessions. Finally, applying the term “recycling” to a patient constantly

   re-admitted to Compass Detox and WAR is permissible lay witness opinion testimony; indeed,

   “recycled” is just a word. And the reality of patients being re-admitted over and over again is

   simply a fact. Indeed, it is a fact that both staff and patients can describe to the jury.

          The law in this Circuit expressly provides that lay witnesses may provide such lay opinion

   testimony. Defendants ignore Eleventh Circuit precedent upholding this principle in a similar case

   to this one. In United States v. Moran, 778 F.3d 942 (11th Cir. 2015), therapists’ and social

   workers’ testimony about partial hospitalization program (PHP) patients they saw at a PHP clinic,

   and applying what they saw to the standard of care in the industry as these witnesses understood

   it when they opined that certain patients simply did not belong in a PHP program because they

                                                     3
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 4 of 12




   were on drugs, not in acute psychological distress, or for other reasons, was upheld. That is

   precisely what lay witnesses will do in this case when they comment on what they saw, and talk

   about things they observed that made them think Compass Detox and WAR patients did not belong

   in treatment, and were constantly re-admitted while their addictions went unaddressed, and/or

   when patients simply did not participate in therapy because they did not want to, or because they

   were too heavily sedated. And “the opinions of lay witnesses may be introduced into evidence

   when those opinions are based on the firsthand knowledge or observation of the witness and are

   helpful in understanding his testimony or in the determination of an issue of fact.” United States

   v. Smith, 550 F.2d 277, 281 (5th Cir. 1977).2 Finally, lay witnesses are further permitted to offer

   opinions on an “ultimate issue to be decided by the trier of fact.” Fed. R. Evid. 704.

           Defendants’ last argument is that the proposed lay opinion testimony is irrelevant and

   prejudicial. But such testimony is relevant, and is not unduly prejudicial. Under Federal Rule

   of Evidence 401, the basic test governing admissibility is that evidence is relevant if it has “any

   tendency to make the existence of any fact that is of consequence to the determination of the action

   more probable or less probable than it would be without the evidence.” Id. Rule 402 provides, in

   pertinent part, that “[a]ll relevant evidence is admissible.” Here, the lay witnesses testimony will

   significantly aid the jury in determining whether a fraud was committed and the Defendants’ intent,

   because these witnesses will establish that the wholesale provision of the “Comfort Drink” and

   controlled substances was known to anyone who spent any time at Compass Detox and WAR,

   including the Defendants, and further that the effects of these practices on patients were obvious,

   to laypersons and medical professionals alike. Further, chronic absenteeism is relevant, and



   2
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
   adopted as binding precedent all decisions of the former Fifth Circuit prior to October 1, 1981.
                                                       4
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 5 of 12




   constant re-admissions and relapses, combined with patients entering detox who did not need it,

   are highly probative of fraud. These witnesses will provide direct evidence that Defendants were

   fully aware these things were going on at Compass Detox and WAR.

          This lay witness opinion evidence is inculpatory and damaging to Defendants, to be sure,

   but that does not on its own make it overly prejudicial. Indeed, it provides the jury with

   contemporaneous observations of the patients whose insurance plans were billed by Defendants.

   The Government’s expert will provide her opinion on the validity and medical necessity of the

   services billed by Defendants through Compass Detox and WAR, and Defendants will surely

   cross-examine her by stating “she was not there,” and “did not see the patients at the time.” This

   is true; but the Government’s lay witnesses did, and they can tell the jury what they thought about

   what they saw.

          II.       THE GOVERNMENT MAY PROPERLY PRESENT EVIDENCE
                    RELEVANT TO THE HEALTH CARE AND WIRE FRAUD, KICKBACK,
                    MONEY LAUNDERING, AND BANK FRAUD CHARGES.

          There is no escaping the fact that this case is about money. The Defendants, through their

   treatment centers and related providers, submitted and caused the submission of nearly $112

   million in claims—many of which were false—to private insurers often requesting money to which

   Defendants were not entitled.       Insurers paid approximately $28 million of those claims.

   Evidence about what happened to this money is thus direct evidence of the crimes charged and the

   Court should permit it to be presented to the jury.

          Indeed, the Eleventh Circuit and courts in this district routinely admit such evidence when

   the “evidence of wealth or extravagant spending” is “relevant to issues in the case and where other

   evidence supports a finding of guilt.” United States v. Bradley, 644 F.3d 1213, 1271-72 (11th

   Cir. 2011) (in Medicaid fraud case, evidence of Defendants’ profit and spending “was probative

                                                    5
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 6 of 12




   of the defendants’ motive, even if only slightly so”); see also United States v. Hope, 608 F. App’x

   831, 837 (11th Cir. 2015) (in health care fraud and money laundering case, “admission of evidence

   regarding Hope’s wealth and luxury purchases was not erroneous because it was relevant to the

   issues in the case, and other evidence supports Hope’s guilt”); United States v. Amor, 2015 WL

   6438479, *2 (S.D. Fla. Nov. 23, 2015) (Lenard, J.) (“A district court has broad discretion to admit

   the Government’s wealth evidence so long as it aided in proving or disproving a fact in dispute.”)

   (quotation and citation omitted).

          As with many evidentiary issues, whether evidence of the Defendants’ spending is

   admissible “must turn on the facts of each specific case.” Bradley, 644 F.3d at 1271. Here, as

   alleged in the Indictment, the money paid by insurers was used to enrich the Defendants, further

   the fraud, pay patient recruiters and purchase flights for patients, which constitute illegal

   kickbacks.   Defendants even took patients out on a yacht owned by co-Defendant Richard

   Waserstein in lieu of therapy sessions, and billed these trips as if they were legitimate therapies.

   As alleged in Counts 24-33, J. Markovich and Waserstein also laundered these fraud proceeds

   through an intricate labyrinth of companies and bank accounts, including their personal accounts.

   The money was ultimately used to fund their lifestyle, including luxury purchases, as well as other

   business in which one or both of them are involved (such as real estate, in which some of the fraud

   proceeds were used to purchase properties). Some of the properties purchased with the fraud

   proceeds were used to house patients, during which time patients were provided money and drugs

   by recruiters just so they could relapse and start the fraudulent billing cycle again in the

   Defendants’ expensive detox program.

          The Defendants also used their lifestyle to help entice patient recruiters and keep them in

   the fold. For example, Defendants converted substance abuse patients into patient recruiters and,

                                                    6
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 7 of 12




   in addition to paying them to recruit patients, also took them on luxury trips, bought them luxury

   items, and even offered as an incentive an opportunity to drive their luxury vehicles. The lure of

   the Defendants’ lifestyle—funded with fraud proceeds—is one of several ways that the Defendants

   kept these recruiters on the line for so long. The patient recruiters will testify to this.

          In addition, the Defendants’ use of fraud proceeds to make luxury purchases is squarely

   relevant to Defendants’ intent and motive. As in many fraud cases, the Government will argue

   that the Defendants committed fraud in order to make money so that they could fund their desired

   lifestyle. Evidence that Defendants’ lifestyle comported with this motive is therefore relevant.

   See Hope, 608 F. App’x at 839 (“The evidence also goes to Hope’s motive to commit the

   offenses.”); Amor, 2015 WL 6438479, *3 (account funds and “personal assets such as an airplane,

   waterfront home, and yacht” was “necessary to complete the story of the crime,” “inextricably

   intertwined with evidence regarding the offenses,” and “highly relevant to Defendant’s motive for

   committing the crime of stealing government money—i.e., to fund his lifestyle and pay for luxury

   expenses.”).

          III.    THE GOVERNMENT SHOULD BE PERMITTED TO PRESENT
                  EVIDENCE THAT DEFENDANTS KNEW THEIR CONDUCT WAS
                  ILLEGAL OR CRIMINAL.

          Defendants next argue that the Government may not characterize supposedly lawful

   practices as criminal. This argument makes no sense. Of course the Government is going to

   argue that the Defendants’ conduct amounted to a crime. Sometimes the Defendants did this

   through outright criminal means—such as paying for illegal drugs provided to patients—and

   sometimes they operated their business in a way that resulted in fraud—such as through the

   overmedication of patients. Not every independent action was criminal, but many of those actions

   were conducted to facilitate a criminal purpose. That is the nature of a massive fraud conspiracy.

                                                      7
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 8 of 12




          Defendants seem to be primarily concerned about what evidence the Government will

   present about the “Comfort Drink.” Contrary to Defendants’ assertion that “there is nothing

   illegal about the comfort drinks” (Motion at 5), the very creation of these drinks violated Florida

   law.   The Comfort Drinks were compound medications (i.e., mixtures of multiple distinct

   medications) and Compass Detox did not have a compounding pharmacy license. This was

   discussed in the preliminary hearing in this case, has been disclosed in discovery and interview

   reports produced to the defense, and is one of many reasons why the Comfort Drink is an egregious

   part of this fraud. The Government will present evidence that the Markoviches knew that the

   Comfort Drink was illegal compounding, but nonetheless it continued to be provided to patients.

   That is direct evidence of Defendants’ intent to violate the law, is squarely relevant to the charges

   at hand, and the Government should therefore be permitted to present it.

          In fact, evidence of this illegal compounding is inextricably intertwined with the

   Government’s proof of the Defendants’ knowledge and intent. The Government expects that its

   witnesses will testify that Compass Detox staff was repeatedly informed that the creation of the

   Comfort Drink was “illegal.” Documentary evidence will corroborate this. The fact that the

   practice persisted despite such warnings of its illegality is one of the reasons why Defendants knew

   they were in the wrong.

          With respect to marketing, the entire dispute on the EKRA charges is whether the

   Defendants’ knew their conduct was illegal.          The Government’s EKRA charges pertain to

   improper incentives (such as flights, money, and drugs, among other things) offered to patients

   and recruiters, as well as laboratory kickback arrangements. The Defendants may argue that these

   incentives were actually proper or that the Defendants did not know that this was happening or

   that this was illegal, but they may not preclude the Government from arguing that the very conduct

                                                    8
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 9 of 12




   at the core of this case violated the law (both Florida state law and federal law). In any event,

   evidence that the Defendants also engaged in legitimate marketing efforts such as advertising or

   other promotional activities is irrelevant to whether the transactions alleged in Count 10 and the

   substantive kickback counts were illegal kickbacks. As explained in the Government’s Omnibus

   Motion in Limine [D.E. 240], such evidence of other good acts should generally be excluded

   because it does not exculpate the Defendants of the instances charged or alleged by the

   Government to be criminal.

          IV.     THE SOCIAL MEDIA EVIDENCE THAT THE GOVERNMENT
                  INTENDS TO OFFER IS RELEVANT AND NOT HEARSAY.

          Defendants next argue that social media evidence should be excluded because it cannot be

   authenticated, it is unsubstantiated, and it is hearsay. Defendants are incorrect.

          While the Defendants do not identify precisely which exhibits, or examples thereof, their

   Motion is designed to exclude, all of the social media exhibits that the Government intends to offer

   can be authenticated, are relevant, and are not hearsay. Indeed, as described below, many will be

   authenticated by participants in the social media posts and qualify as co-conspirator statements.

          Pursuant to Federal Rule of Evidence 801(d)(2)(E), co-conspirator statements made

   “during and in furtherance of the conspiracy” are not hearsay. See United States v. Harris, 886

   F.3d 1120, 1130 (11th Cir. 2018). To admit a statement as a co-conspirator statement, the

   Government must prove by a preponderance of the evidence: (1) that there was a conspiracy; (2)

   that included the declarant and the defendant; and (3) the subject statements were made during the

   course of and in furtherance of the conspiracy. Id. The co-conspirator statement and independent

   evidence may both be considered in this determination, and co-conspirator statements may be

   provisionally admitted and subsequently connected to the conspiracy with other evidence. Id.;


                                                    9
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 10 of 12




   see also United States v. Amede, 977 F.3d 1086, 1097 (11th Cir. 2020).

          Broadly speaking, the Government intends to offer the following categories of social media

   evidence in this case, all of which are readily authenticated by the Government’s witnesses, are

   relevant, and are not hearsay.

         Facebook chats between Government witnesses and patients or other recruiters: The
          Government seized via search warrant Facebook accounts, including chats, of certain
          recruiters. Some of those individuals, such as Christopher Garnto, Mario Kustura, and
          Elan Bakhshi, will testify in the Government’s case in chief. These individuals, who were
          charged alongside the Defendants in September 2020 and two of whom have pled guilty to
          conspiring with the Defendants, can authenticate their own Facebook records. All three
          of these witnesses engaged in chats with patients and with other recruiters wherein they
          attempted to recruit patients to Compass Detox and discussed how to recruit patients.

         Facebook chats between Compass and patients: Compass Detox also maintained its own
          Facebook page, through which it communicated with patients. The Government may seek
          to offer into evidence chats between the Compass Detox page and prospective patients,
          which can be authenticated by former Compass Detox employees.

         Blog posts on Compass’ website that can be authenticated by Government witnesses: In
          addition, Compass Detox regularly posted blogs on its website about topics relating to
          addiction treatment. The Government may introduce some of these blogs as evidence
          from which the jury can infer that the Defendants understood the right way to operate a
          treatment center. Such records will be authenticated by a witness who has reviewed them
          and understands how Compass Detox’s blog process worked. While these posts are
          “anonymous,” they are on Compass Detox’s webpage and can be authenticated by the
          Government’s witnesses.
          These statements are not hearsay, but rather direct evidence of the existence of a conspiracy

   and co-conspirator statements in furtherance thereof. See, e.g., United States v. Hill, 745 F.

   App’x 806, 813 (11th Cir. 2018) (in kickback scheme, group text messages used to communicate

   among marketers to encourage sales efforts and provide instructions were admissible as co-

   conspirator statements in furtherance of the conspiracy). For example, a patient recruiter actively

   marketing Compass Detox to patients and offering to pay a patient or buy them a flight is central

   to both the health care and kickback conspiracy charged in Counts 1 and 10. Likewise, one

   recruiter telling another recruiter the kickback rates for different types of insurance policies is
                                                   10
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 11 of 12




   similarly a statement in furtherance of the conspiracy. At a high level, these are the types of chats

   that the Government will seek to offer into evidence and such conversations fit squarely within the

   definition of co-conspirator statements.

           V.      THE GOVERNMENT’S WITNESSES WILL TESTIFY THAT THEY
                   KNEW WHAT DEFENDANTS WERE DOING WAS ILLEGAL AT THE
                   TIME, AND COULD UNDER CERTAIN CIRCUMSTANCES
                   PERMISSBLY TESTIFY THAT THEY REALIZE NOW DEFENDANTS’
                   CONDUCT WAS ILLEGAL.

           For some reason, Defendants move in limine to exclude witnesses from testifying that they

   did not know their conduct nor Defendants’ conduct was illegal at the time, but now realize it was.

   First of all, the Government will present evidence that many people at Compass Detox and WAR

   knew kickbacks were illegal at the time, and thus they took steps to conceal them. It is common

   sense that billing insurers for services that are never given is illegal. To the extent a witness testifies

   that he did not view certain conduct as strictly illegal at the time but was uncomfortable with it,

   and realizes now that it is illegal, this could come up on cross-examination when defense counsel

   asks a witness why they continued working at Compass Detox or WAR if they were uncomfortable

   with what was being done there, or even if they were not bothered at the time. Defendants’ motion

   in limine is premature, and perhaps even unnecessary; the Court can rule on an objection if such

   testimony ever comes up at all.




                                                       11
Case 0:21-cr-60020-WPD Document 249 Entered on FLSD Docket 07/20/2021 Page 12 of 12




                                           CONCLUSION

          For the foregoing reasons, the Government respectfully requests that Defendants Omnibus

   Motion in Limine be denied in its entirety.

   Dated: July 20, 2021                                 Respectfully submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY
                                                        SOUTHERN DISTRICT OF FLORIDA

                                                        JOSEPH S. BEEMSTERBOER
                                                        ACTING CHIEF, FRAUD SECTION
                                                        CRIMINAL DIVISION
                                                        DEPARTMENT OF JUSTICE

                                                 By:    /s/ James V. Hayes
                                                        JAMES V. HAYES (FL Bar # A5501717)
                                                        Senior Litigation Counsel
                                                        JAMIE DE BOER (FL Bar #A5502601)
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Criminal Division, Fraud Section
                                                        1400 New York Avenue, N.W.
                                                        Washington, D.C. 20005
                                                        Telephone: (202) 774-4276
                                                        James.Hayes@usdoj.gov
                                                        Jamie.DeBoer@usdoj.gov

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 20, 2021, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF.
                                                 James V. Hayes




                                                   12
